UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1563


ZHI CHEN,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting U.S. Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 20, 2018                                      Decided: January 4, 2019


Before WILKINSON and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Brown, LAW OFFICE OF MICHAEL BROWN, New York, New York, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Stephen J. Flynn, Assistant
Director, Annette M. Wietecha, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Zhi Chen, a native and citizen of the People’s Republic of China, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the Immigration Judge’s denial of his request for asylum and withholding of

removal. * We have thoroughly reviewed the record, including the transcript of Chen’s

merits hearing and all supporting evidence. We conclude that the record evidence does

not compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision, see

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Chen (B.I.A. May 9, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                   PETITION DENIED




      *
         In his opening brief, Chen mentions the denial of protection under the
Convention Against Torture (CAT) and sets forth the legal standard, but he does not
present any argument contesting the finding that he failed to qualify for CAT relief. We
therefore find that he has waived review of his CAT claim. See Suarez-Valenzuela v.
Holder, 714 F.3d 241, 248-49 (4th Cir. 2013).


                                           2